Citation Nr: 1628923	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for left eye pterygium.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982 and from March 1985 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) from January 2010 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was previously before the Board in September 2014.

The Veteran appeared before the undersigned Veterans Law Judge in May 2013 and delivered sworn testimony concerning the issue of entitlement to an initial compensable rating for left eye pterygium via video conference hearing in Jackson, Mississippi.  A transcript of that hearing is of record.

While the Veteran had previously been represented by a Veterans Service Organization during this appeal, on April 29, 2015 VA received from the Veteran a VA Form 21-22a (power of attorney) indicating that the attorney noted on the title page would be representing the Veteran with no limitations on representation.

The issues of entitlement to an increased rating for major depressive disorder and entitlement to service connection for erectile dysfunction have not been certified to the Board and are awaiting a Board hearing.


FINDING OF FACT

The Veteran's left eye pterygium is asymptomatic.






CONCLUSION OF LAW

The criteria for an initial compensable rating for left eye pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6034, 6066 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

As the January 2010 rating decision granted service connection for left eye disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's pterygium, the relevant criteria have been provided to the Veteran, including in a March 2011 statement of the case.

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's left eye disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its September 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, in accordance with the Board's September 2014 Board remand, the AOJ scheduled the Veteran for a VA examination to determine the current severity of the Veteran's left eye disability.  A February 2015 VA Report of General Information reveals that the Veteran failed to report for his scheduled VA examination and did not return a call from VA personnel who were attempting to find out why the Veteran had failed to appear for the examination.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Under Diagnostic Code 6034, pterygium is evaluated based on loss of vision, if any.  In this case, however, loss of vision (acuity and field) in the left eye has not been shown, as noted by the November 2009 and July 2012 VA eye examinations.  In this regard, at the November 2012 VA eye examination the Veteran's left eye vision, corrected and uncorrected, distant and near, was shown to be 20/40 or better, which warrants a noncompensable rating according to Diagnostic Code 6066.  Therefore, a rating based on loss of vision is not for application.

Pterygium may also be rated as disfigurement under Diagnostic Code 7800.  Here, there is no indication of disfigurement of the head, face, or neck.  The July 2012 VA examiner made a specific finding that the Veteran had no scarring or disfigurement attributable to any eye condition.  Therefore, evaluation under Diagnostic Code 7800 is not for application.

Finally, pterygium may be rated as conjunctivitis under Diagnostic Code 6018.  Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  While the July 2012 VA examiner indicated (July 2012 VA eye examination, Section IV, Question 1) that the Veteran had "Conjunctivitis and other conjunctival conditions," the examiner indicated (Section IV, Question 5b) that the Veteran had left eye pterygium.  No active conjunctivitis was noted on the July 2012 VA examination or elsewhere, and a compensable evaluation under Diagnostic Code 6018 is not warranted.

As the Veteran has not exhibited any symptoms or impairment due to left eye pterygium during the appeal period, a compensable rating for pterygium is not warranted.

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his eyes.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to state whether such symptoms, such as those discussed at his Board hearing, are symptoms related to his service-connected pterygium.  Competent evidence concerning the nature and extent of the Veteran's pterygium has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's pterygium is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

The Board here again observes that the Veteran did not appear for a VA eye examination scheduled for February 2015.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's left eye disability is so unusual or exceptional in nature as to make the schedular rating inadequate.  The left eye disability has been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected pterygium.  In addition, the symptoms such as visual acuity and disfigurement are specifically enumerated under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization due to the service-connected disability, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for left eye pterygium is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


